NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                                IN THE DISTRICT COURT OF APPEAL
                                                OF FLORIDA
                                                SECOND DISTRICT

DANIEL G. ECKHART,                              )
                                                )
              Appellant,                        )
                                                )
v.                                              )         Case No. 2D16-2346
                                                )
DEPARTMENT OF CHILDREN AND                      )
FAMILIES and CORRECT CARE                       )
RECOVERY SOLUTIONS,                             )
                                                )
              Appellees.                        )
                                                )

Opinion filed June 9, 2017.

Appeal from the Circuit Court for Desoto
County; Don T. Hall, Judge.

Daniel G. Eckhart, pro se.

Rebecca Kapusta, General Counsel, and
Paul Sexton, Assistant General Counsel,
Tallahassee, for Appellee Department of
Children and Families.

Gregory A. Kummerlen of Wiederhold,
Moses, Kummerlen & Waronicki, P.A.,
West Palm Beach, for Appellee Correct
Care Recovery Solutions.

PER CURIAM.

              We affirm the trial court's denial of Daniel Eckhart's petition for writ of

habeas corpus. This disposition is without prejudice to Mr. Eckhart's right to resubmit

the petition with a proper oath in the trial court.


WALLACE, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.